Derbigny, J.
delivered the opinion of the court. The plaintiff a merchant of London, was a partner in trade with Samuel Corp, a *484merchant of New-York. They traded in London, under the firm of Rowlett & co., and in New-York, under the firm of Samuel Corp, alone. In the year 1799, Rowlett sent to Corp for their joint concern the ship Chesapeake, richly loaded, which Corp sent to New-Orleans, consigned to one Samuel Watson, afterwards superseded in this agency by George Pollock, who was himself succeeded in it by John Grieve, of whose creditors the defendants are syndics. At the expiration of the agency of Pollock, part of the proceeds of the cargo of the Chesapeake, consisting of outstanding debts some of them secured by mortgage, and a certain plantation, in the parish of New-Orleans, bought with the said proceeds, were delivered by Pollock to Grieve. Grieve, having afterwards become bankrupt, put all that property in his bilan as his own, and the object of the present suit is to recover it, from his syndics.
East’n District.
July, 1820.
It appears that Corp. independently of his connexion with Rowlett the plaintiff, was a partner of the mercantile house of Corp, Ellis & Shaw, of New-York, with whom Grieve had dealings ; and that Grieve, being a creditor of that house, pretended to apply Corp’s particular property to the payment of that debt. But Grieve, as the successor of Pollock in the agen*485cy of the business of Corp and of Rowlett, must be presumed to have known that the proceeds of the Chesapeake belonged to that concern ; neither could he be ignorant that Rowlett, on the expiration of his partnership with Corp, settled and paid all his debts, and was of course subrogated to the rights of the creditors of that partnership on the joint property. But, whether he knew it or not, the fact being that the property here claimed is the proceeds of the Chesapeake’s cargo, belonging to the concern of Corp & Rowlett, and subsequently to Rowlett alone after payment of the debts of that concern, and there being no evidence that Grieve was induced to make any advances to the house of Corp, Ellis, & Shaw, from a belief that he held in his hands property belonging to Corp, as a kind of pledge or security, the property claimed must go to its real owner, William Rowlett.
Smith for the plaintiff, Livingston for the defendants.
It is, therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.